Case: 15-50376      Document: 00513287437         Page: 1    Date Filed: 11/30/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals

                                    No. 15-50376
                                                                                     Fifth Circuit

                                                                                   FILED
                                  Summary Calendar                         November 30, 2015
                                                                              Lyle W. Cayce
UNITED STATES OF AMERICA,                                                          Clerk


                                                 Plaintiff-Appellee

v.

JUAN CARLOS MARTINEZ-HARO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 3:15-CR-13


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Juan Carlos Martinez-Haro appeals his concurrent
46-month within-guidelines sentences for illegal reentry into the United States
and false personation in immigration matters. Martinez-Haro contends that
his sentences are greater than necessary to meet the sentencing goals of 18
U.S.C. § 3553(a) and thus are substantively unreasonable. Specifically, he
argues that U.S.S.G. § 2L1.2, the sentencing guideline pertaining to illegal


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50376     Document: 00513287437     Page: 2   Date Filed: 11/30/2015


                                  No. 15-50376

reentry offenses, lacks an empirical basis and thus overstates the seriousness
of his offense. As he concedes, however, this argument is foreclosed. See
United States v. Mondragon-Santiago, 564 F.3d 357, 366-67 (5th Cir. 2009).
Martinez-Haro additionally asserts that his sentences are greater than
necessary to provide adequate deterrence or protect the public and that they
fail to properly reflect his personal history and characteristics.
      We review the substantive reasonableness of a sentence for abuse of
discretion. Gall v. United States, 552 U.S. 38, 51 (2007). A “sentence imposed
within a properly calculated guidelines range is presumptively reasonable.”
United States v. Campos-Maldonado, 531 F.3d 337, 338 (5th Cir. 2008). The
presumption of reasonableness is only rebutted by “a showing that the
sentence does not account for a factor that should receive significant weight, it
gives significant weight to an irrelevant or improper factor, or it represents a
clear error of judgment in balancing [the § 3553(a)] sentencing factors.” United
States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009).
      The record reflects that the district court listened to and rejected
Martinez-Haro’s arguments in favor of a downward variance and imposed
sentences at the bottom of the advisory guidelines range. Therefore, Martinez-
Haro’s sentences are presumptively reasonable. See Campos-Maldonado, 531
F.3d at 338. In imposing sentence, the district court adopted the findings of
the presentence report (PSR), which contained a recitation of Martinez-Haro’s
criminal history, including his prior felony conviction for indecent liberties
with a child, as well as a lengthy discussion of his personal history and
characteristics. Although Martinez-Haro disputed the factual basis of his
indecent liberties conviction, he offered no evidence that the information
contained in the PSR lacked an evidentiary basis or was otherwise unreliable.
See United States v. Cabrera, 288 F.3d 163, 173-74 (5th Cir. 2002).



                                        2
    Case: 15-50376       Document: 00513287437    Page: 3   Date Filed: 11/30/2015


                                   No. 15-50376

         Martinez-Haro does not show that the district court abused its discretion
in either its consideration or balancing of the § 3553(a) sentencing factors. See
Cooks, 589 F.3d at 186. Rather, he merely complains that the district court
should have weighed those factors in his favor. We will not second-guess the
reasonable determinations of the district court, which “is in a superior position
to find facts and judge their import under § 3553(a) with respect to a particular
defendant.” United States v. Heard, 709 F.3d 413, 435 (5th Cir. 2013) (internal
quotation marks and citation omitted); see Gall, 552 U.S. at 51. As Martinez-
Haro fails to rebut the presumption of reasonableness, he cannot demonstrate
that his sentences are substantively unreasonable. See Gall, 552 U.S. at 51;
Cooks, 589 F.3d at 186. Accordingly, we AFFIRM the judgment of the district
court.




                                         3